The opinion of the court was delivered by
Beasley, Chief Justice.
The plaintiff in error was convicted of murder in the first degree before the Court of Oyer and Terminer of the county of Camden, and by the authority of the recent statute relative to writs of error in capital cases, certain parts of the proceedings at his trial have been brought before this court for revision. I shall notice briefly each part thus presented, in the order in which they stand in the printed points laid before the court by his counsel.
The first and second of the objections thus made to these proceedings are of the same character and rest on the same ground, and may be disposed of conjointly and in a word. They relate to alleged defects in the first and sixth counts of the indictment, but as there is and can be no pretence that some of the other counts are not good, it would be useless for *532present purposes.to consider what weight there is in such exceptions, for it has long since been authoritatively established by judicial decisions in this state, that a single good count in an indictment is sufficient to sustain the judgment. West v. State, 2 Zab. 236, and the cases there cited.
The third, fourth, and fifth exceptions relate to but one subject, presenting it in different aspects, and under varied forms of objection. The point raised is this : That in two of the counts of the indictment the death of John M. Armstrong is laid as having occurred in this state, while in each of the other four counts there is an averment of his death in the State of Pennsylvania. Upon this it is objected, in the language of counsel, that “ this is not a different form of averment of the same crime, but the two classes of counts directly and positively aver two different things, which are impossible to be the same, namely, the first and sixth, the death of John M. Armstrong, Avho died in the State of New Jersey, and the remaining four counts, the death of John M. Armstrong, who must have been a different person, since he died in the State of Pennsylvania. There is no word used in any of the counts to show that the same Armstrong is meant in each, but the counts are kept specially distinct by the designation in each as one John M. Armstrong. This shows an indictment containing two distinct charges of felony and murder done by the prisoner upon two different persons. This makes the indictment multifarious, incongruous and bad.”
If it were admitted that this record, in conjunction with the general verdict of guilty, imports all that is claimed in this contention, it is not apparent why, on this writ of error, the judgment should be reversed. If the -plaintiff in error has, in truth, murdered two men, instead of one, there seems no reason why the present sentence should not stand. It is indeed urged in behalf of the prisoner, that by this mode of treatment he has been put to disadvantage in the loss of the right to challenge double the number of jurors that can be challenged when the crimination is single; but the reply to this is, that this record does not show that he claimed such *533right, or that it was withheld from him; for aught that appears, he may have exercised it. But, independently of such considerations, there can be no doubt as to the rule of law applicable to the subject, for it always has been held that the. only mode of objecting to the joinder of several distinct felonies in one indictment is by a motion to the trial court, before plea, to quash the indictment, or in a subsequent stage of the proceedings to apply to compel the prosecutor to elect which charge he will try; and it is further settled that the decisions on such motions are not subject to review on error brought. But at this time I do not think it is necessary to .further pursue this line of inquiry, or to conclude anything involved in it, inasmuch as it is clear that it is only by a .misconstruction of the legal form of this record that any of the questions embraced in this exception can be considered to be legally presented. These several counts are mere formularies, having a fixed and certain legal efficacy. Each several count, in a well drawn indictment, imports, according to its terms, a charge of a distinct offence, and there is no interdependence exhibited, in anywise, between the several counts. Thus, in charging a homicide, one count may lay the killing to have been done with an axe; another may allege that the instrument used was a knife, and a third may describe it as a sword. The act of killing is thus differentiated by descriptive indicia, so that, read literally, such counts are always incongruous ; but their literal sense is not their legal sense. They are regarded in law as charging, in substance, the same ■offence, the incidents only being varied .for the technical purpose of harmonizing, even in details, the described crime with .the possible proofs. The offence is no more marked and .individualized by a description of the place of death, than it .is by a description of the instrument used. And this question, like those already disposed of, is also res adjudicaba in our courts. The whole subject was considered and adjudged in the case of Donnelly v. State, (first in the Supreme Court and afterwards in this court,) 2 Dutcher 461, 601. On that occasion, Mr. Scott, who appeared for the prisoner, insisted that *534each of the four counts in that indictment charged a distinct offence, and that the general verdict was so incongruous that it found that the slain man had been murdered and had died four times on the same day. But the court, looking beyond the mere form, and recognizing its object and purpose, held that the four counts charged but a single offence.
This decision rules the present question, as the principle on which it rests is plainly applicable.
The next two exceptions pertain to certain declarations, both written and oral, which are alleged to be mere hearsay, and which, therefore, it is urged, were inadmissible.
The question thus raised is of importance, and in some of its aspects its decision is attended with considerable difficulty.
In pressing this matter on the attention of the court, this is the printed language of the counsel of the defendant: “Sixth. The court erred in admitting the declarations of John M. Armstrong, made in Philadelphia, on the afternoon of the twenty-third of January, to the effect that he intended to go that evening to Camden, in company with Mr. Hunter, said declarations not being dying declarations, nor made in the presence of Hunter, nor under any circumstances which made them competent as evidence in this case.”
It will be observed, from this statement, that the whole objection here made is to the statement that the deceased said he was going to Camden with Mr. Hunter on the night in question. Upon turning to the proceedings at the trial and the bill of exceptions, it appears that the statement of the witness, with reference to the matter in question, was fuller, and contained other particulars than those above indicated. The witness was the son of the murdered man ; and, narrating the statements made to him by his father, his words were as follows: “ He said, in the morning, that Mr. Hunter had told him that some one had told him (Hunter) that Davis had a bank account, and that he had advised my father to come over ánd see about it, and get the money, and he would go with him. Father said he intended to go-with Mr. Hunter, and he and Mr. Hunter were going to Camden that night.”
*535Following this statement of the witness, the bill of exception proceeds in this form, viz.: “ To which testimony counsel for the prisoner there and then objected, and moved and contended that the same was mere hearsay testimony, and should be overruled; but the court thereupon denied the motion, aud refused to overrule the said testimony, or any part thereof.”
From this presentation it appears that this entire statement of this witness was objected to as a whole; there was no attempt to separate it into parts, discriminating the bad from the good, so that, until this had been done, the court could not be required to do it, but was right, if the statement contained in any respect legitimate evidence, in refusing to overrule it or any part of it. The rule on the subject is settled beyond all controversy, and has been frequently acted upon by this court. If, consequently, the narration of the witness, to the effect that his father told him that he and Mr. Hunter were going to Camden that night was unobjectionable evidence, this action of the judge in refusing to overrule the entire statement cannot be impeached. I think there can be no doubt that this latter declaration was the particular to which the attention of the court and the counsel was directed at the trial, and that the objection then made was pointed at it exclusively. It was certainly the exclusive subject, so far as touches the testimony of this witness, of the printed exception on the part of the defence, and was the foundation on which was rested the well digested and very forcible argument which the counsel of the prisoner addressed in his behalf t(j' this court. From these circumstances I have concluded that-the question whether this witness should have been allowed to declare -what his father had said touching the Davis book account is not now legally presented for consideration. I shall therefore treat this part of the case as it was treated by the counsel of the prisoner in his argument here, as raising the single inquiry whether the witness could be allowed to testify that his father told him he was going to Camden with the plaintiff in error on the night of the murder. I may *536remark, however, in this connection, that in the sequel it will appear that the permitted reference by this witness to the Davis account seeins to me, from one of the views I take of the questions involved, a circumstance of no importance.
Connected with this subject, and raising questions controlled by the same considerations, is the testimony called in question by the seventh exception. This was a letter written by John M. Armstrong to his wife, on the afternoon preceding the night of his murder, which was in these words, viz.: “ No. 710 Sansom street, Philadelphia. I will not be home much before nine o’clock. Am going over to Camden again with Mr. Hunter, on business connected with the Davis matter. (Signed) John M. A.
“ Frank will not be at home to supper; he is going down to Goudey’s to tea.”
The person here described as Frank was the son of Mr. Armstrong. The envelope containing this note was addressed to his wife.
The conversation with the son, embraced in the foregoing exception, occurred in the afternoon of the day of the murder, the letter being sent at a later hour of the same afternoon.
From the foregoing statement of facts it will, I think, be apparent that the particular question to be at present resolved, is, whether these communications of Mr. Armstrong, whether .written or oral, of his intention of going to Camden with Mr. Hunter, were, in a legal view, to be regarded as a part of. the res gestee. The peculiar features of this case affecting this question will be hereafter considered by me; but I think it is obvious that, with reference to general legal principles, such communications were no part of the matter in controversy, unless they were so connected with the act of the deceased in going to Camden as to be, in a reasonable sense, part of such act.
Now I think I may safely say that there are few problems involved in the law of evidence more unsolved than what things are to be embraced in those occurrences that are designated in the law as the res gestee. The adjudications on the *537subject, more especially those in this country, are perplexingly variant and discordant. I can readily finid judicial rulings by force of which this testimony would be excluded; but I -can as readily find other rulings of equal weight, that would sanction its admission. This result has grown out of the difficulty of applying, with anything like precision, general rules to a class of cases of infinite variety. In the well considered case of Lund and wife v. Inhabitants of Tyngsburgh, 9 Cush. 42, it is said: “ The res gestee are different in different cases ; and it is, perhaps, not possible to frame any definition which would embrace all the various cases which may arise in practice. It is for the judicial mind to determine, upon such principles and tests as are established by the law of evidence, what facts and circumstances, in particular cases, come within the import of the terms.” In the present instance the test thus indicated will be found, I think, in the rule that such declarations as these are admissible, because they are so connected with an act, itself admissible as a part of the res gestee, as to have become incorporated with it. The declaration and the act must make up one transaction. The theory justifying this course is that, when such declarations are thus coupled with a provable act, they receive confirmation from it; but if they stand alone, without such support, they depend altogether for their credence on the veracity of the utterer, and thus conditioned, they are pure hearsay, and inadmissible. Alluding to the rule that excludes hearsay, Mr. Starkie, vol. I., p. 65, says : “ The principle does not extend to the exclusion of any of w'hat may be termed real or natural facts and circumstances in any way connected with the transaction, and from which any inference as to the truth of the disputed fact can reasonably be made.” The present point of inquiry therefore is, whether these declarations of Mr. Armstrong to his son, and the similar declaration contained in the note to his wife, can reasonably be said to be component parts, or the natural incidents of the act of the deceased in going to Camden, which act was incontestably a part of the res gestee. After mature reflection and a careful examination of the *538authorities, my conclusion is, that these communications of the deceased should be regarded as constituents of that transaction, for I think they were preparations for it, and thus were naturally connected with it. In the ordinary course of things it was the usual information that a man about leaving home -would communicate for the convenience of his family, the information of his friends, or the regulation of his business. At tine time it was given, such declarations could, in the nature of things, mean harm to no one; he who uttered them was bent on no expedition of mischief or wrong, and the attitude of affairs at the time entirely explodes the idea that such utterances were intended to serve any purpose but that for which they were obviously designed. If it be said that such notice of an intention of leaving home could have been given without introducing in it the name of Mr. Hunter, the obvious answer to the suggestion I think is, that a reference to the companion -who is to accompany the person leaving, is as natural a part of the transaction as is any other incident or quality of it. If it is legitimate to show by a man’s own declarations that he left his home to be gone a week, or for a certain destination, which seems incontestable, why may it not be proved in the same way that a designated person was to bear him company ? At the time the words were uttered or written, they imported no wrong-doing to any one, and the reference to the companion who was to go with him was nothing more, as matters then stood, than an indication of an additional circumslauce of his going. If it was in the ordinary train of events for this man to leave word, or to state where he was going, it seems to me it was equally so for him to say with whom he was going. I think Mr. Wharton has well described that assemblage of acts and their incidents, that make up the res gestee. He thus writes : “ The res gestee may therefore be defined as those circumstances which are the undesigned incidents of a particular litigated act, which are admissible when illustrative of such act. These incidents may be separated from the. act by a lapse of time more or less appreciable. They may consist of speeches of *539any one concerned, whether participant or bystander; they may comprise things left undone as well as things done. Their sole distinguishing feature is that they should be the necessary incidents of the litigated act; necessary, in this sense, that they are part of the immediate preparations for, or emanations of such act, and are not produced by the calculated policy of the actors.” This definition obviously embraces the declarations now challenged, for they were immediate preparations for the act in question, and were certainly not produced by the calculated policy of the actor who gave utterance to them. I am unable to see that the reference made to Mr. Hunter by the deceased was not as closely combined with the probable act of his going to Camden, as were the inquiries made by Parkman, as he passed through the streets of Cambridge, for the house of Dr. Webster; and those inquiries were admitted as evidence by Chief Justice Shaw. Report of Webster's case. It is true that in that instance the inquiries happened to be precisely cotemporaneous with the act being done; but all the authorities admit that it would be absurd to require exact coincidence in point of time between the doing of the act and saying of the words explanatory of it. Thus, in the case already cited from 9 Cushing, it is said: “So declarations, to be admissible, must be cotemporaneous with the main fact or transaction ; but it is impracticable to fix, by any general rule, any exact instant of time, so as to preclude debate or conflict of opinion in regard to this particular point.” Lord Denman is quite strong in his expressions on this subject, for in Rouch v. Great Western R. R. Co., 1 Q. B. 60, he uses this language: “ The principle of admission is, that the declarations are pars rei gestae, and therefore it has been contended that they must be cotemporaneous with it; but this has been decided not to be necessary, on good grounds; for the nature and strength of the connection with the act are the material things to be looked to; and, although concurrence of time cannot but be always material evidence to show the connection, yet it is by no means essential.” In the case now under consideration, these *540declarations are so naturally, and therefore strongly, associated with the act in contemplation that, in my estimation, the most exact cotemporaneousness of the two things would give no additional force to the connection between them. There is nothing in the case to countenance the notion that any change of purpose occurred between the time of the expression of such purpose and the execution of it, so, as there is no ■extraneous interference, the disclosure of the intention and its performance may be said to be, within the meaning of the authorities, one entire transaction.
It is principally from, the foregoing considerations that I find myself constrained to think that the declarations under ■discussion, even if they stood in the case unsupported or unaffected by other circumstances, were admissible, on general principles, on the single ground that they were the natural and inartificial concomitants of a probable act, which itself was a part of the res gestee. In such a status of the evidence, I should think that the exception to the principle that rules ■out hearsay, had been carried to its extreme limit, but without transcending such limit.
But, in point of fact, the question thus discussed is not, on this record, presented in this narrow point of view, for it is, in the proofs, connected with facts that appear to put the admissibility of these declarations on a stable foundation.
It was in the connection now to be disclosed, that this testimony was admitted by the judge at the trial.
A witness for the state had been produced, who had testified that he had overheard a certain conversation, that had occurred on the day of the murder, between the victim, Mr. Armstrong, and the defendant, Mr. Hunter. This witness, referring to the latter person, said: “I saw him in the office, talking to Mr. Armstrong. * * * I heard him say, This man has a bank account; I heard it from 'private/ or 'outside’ parties ; I do not know which; you go there to-night, at seven o’clock, and I will go with you.” Here, then, it appeared that Mr. Hunter made an offer to go with the deceased. It was certainly competent to show that there was a mutual understand*541ing to that effect, and the evidence in question was admitted with that view, and for that single purpose. Whether the deceased acceded to the plan proposed to him, was known to himself, but his purpose could be made manifest to others only by his words. Otherwise than in this way, how was it possible to show the assent of the deceased to the proffered arrangement ? Suppose the defence had shown that a proposition had been made by some third party to accompany the deceased to Camden, on the night in question—could it have been reasonably contended that such evidence could not have been supplemented,, and made significant, by proof that the deceased evinced, by his statements, that he, on his side, had agreed to the proposal, and was about to carry it into effect ? In this aspect of the evidence, the case seems to be brought fully within that other exception to the rule excluding hearsay, which legalizes declarations which are explanatory of a state of mind, such mental condition being the subject of inquiry. In the case of Lund v. Inhabitants of Tyngsburgh, already cited, the principle which is apposite is stated in these terms: “Perhaps the most common and largest class of cases in which declarations are admissible, is that in which the state of mind, or motive with which any particular act is done, is the subject of inquiry. Thus, where the question is as to the motives of a debtor in leaving his house, and going and remaining abroad, so as to determine whether or not an act of bankruptcy has been committed, his declarations when leaving his house and while remaining abroad, as to his motives for leaving his house and for remaining abroad, are admissible in evidence. Such declarations, accompanying the act, clearly belong to the res gestee. They are calculated to elucidate and explain the act, and they derive a degree of credit from the act.” This, undoubtedly, is a correct statement of the legal doctrine, and it seems completely applicable to this case in the present point of view. One of the important questions at the trial was, whether the deceased had pome into an agreement with the defendant to accompany him to Camden on the night of the murder. There was testimony *542showing the assent of' Mr. Hunter to such agreement. The question for solution was as to the intention of the deceased in leaving his home, whether his motive and purpose were to assent to and execute such agreement. Such a juncture, with respect to intention and conduct, I cannot distinguish from that of the bankrupt in departing from his home, so far as the rules of evidence touching declarations are concerned; and, in my opinion, this testimony, on this ground, was also admissible.
In this connection, it is proper that I should say that I have examined the testimony of William L. Donnell, and that I have found it of the same general character as that just considered, and that, in its principal features, I think it is to be controlled by the principles already laid down. It does not refer to Mr. Hunter by name, but the witness says that the deceased told him that a certain party had told him that Davis.“had money in bank, and they were going over to see about it.” The witness further said the' deceased told him that he “had been over the night before,” but this statement had no significance in the case. In view of the admission of the other declarations which so directly referred to the defendant, and his arrangement with the deceased,' the testimony of this particular witness was of no consequence in the case; and that was the estimation apparently put upon it by the counsel of the defendant, for it was scarcely alluded to in .his exhaustive argument on this branch of the controversy.
I have already shown that' I have been led to the result that all these declarations which were excepted to as hearsay, were legitimate evidence in the cause; and I have now to make the further remark, that if I had arrived at the opposite conclusion, I still should not have felt justified, on that account, to vote in favor of reversing this judgment. My reason is this, that I am satisfied that the admission of this testimony could not have hurt the defendant on the trial of the cause, and by force of the law of this state it is not enough, for the purpose of overthrowing a judgment in a criminal case, that errors in law have entered into the proceeding. The *543eighty-ninth section of the statute regulating criminal procedure says : “ No judgment given upon any indictment shall be reversed for any imperfection, omission, defect in, or lack of form, or for any error except such as shall or may have prejudiced the defendant in maintaining his defence upon the merits.” In addition to the existence of error in law, it must be shown that such error was, or might have been, prejudicial to the defence on the merits. This exposition of the statute was applied in the case of Donnelly v. State, 2 Dutcher 493.
And from a careful examination of this case, I have fully satisfied my own mind that all the facts embodied in these disputed declarations appeared from indisputable testimony, so that they stood in the case as undisputed facts. That the deceased said that he and Mr. Hunter were to go to Camden on the night in question, with respect to the Davis account, I find conclusively established, irrespectively of these reported statements made by the deceased, the admissibility of which has been denied. I will turn to the evidence for, the purpose of seeing that it appears in an undisputed form, and-without contradiction, that the deceased said these things. In the first place, I will refer to the son of the deceased, Mr. Armstrong. This witness says he told Mr. Hunter, the day succeeding the murder, what his father had said to him touching his going to Camden. His language is: “He (Hunter) came to the dining-room, and I told him father had been assaulted in Camden; I asked him if he had been along with father; he said no; I told him that father had told me that he was going over to Camden with him that night, and he said he did hot say so—that it was not so.” And on the cross-examination of this witness, the further important testimony was elicited : the counsel of the defendant, referring to a statement made by the witness on a previous occasion, asked this question : “ Then how is it that you said that reference was made to Davis’ bank account before?” Answer—“I forgot that.” Question—“What else occurred that you have not told us now?” Answer—“ I said Mr. Hunter thought that perhaps *544this party that had told him that Davis had a bank account had proven treacherous.” And further on, refei’ring to the statement of the witness to Mr. Hunter, that his father had told him that he was going to Camden with him, the crossexaniiner proceeds thus: “ And you told him that perhaps the party who had told him that Davis had a bank account had proved a traitor?” Answer—“Yes, sir.” Question— “That is to say, you made it up?” Answer—“No, sir; I did not make it up.” Question—“ Where did you get the information ?” Answer—“ Because my father had told me that Mr. Hunter had told him.” Here, then, we have a witness distinctly swearing to all the material facts comprehended in the disputed declarations, in a form that was unquestionably legal. He here testified to his information from his father that Mr. Hunter was to go with him to Camden, and that such visit related to the Davis account. Further than this, in the defendant’s own testimony, when a witness in his own behalf, he says, referring to the interview with the son of the deceased : “ He told me that his father had been assaulted in Camden, and he asked me if I was there; I told him I was not; he intimated to me—in fact said to me—that his father said I was going with him to Camden, and through the conversation he said I would have to locate myself.” So,, with respect to the same theme, being called for an explanation of an alleged conversation with Mr. Lorrilliere, he further testified: “Well, I said something to this effect, I think: that I was very sorry to hear about the trouble of Mr. Armstrong ; that he had said I was over there that night, or something to that effect.” There was also further evidence on the point. The widow of the murdered man was a witness, and she narrated a conversation she had with Mr. Hunter on the morning after the murder, and told him, in the course of it,, that she had received a note from her husband on Wednesday evening, stating that he was going to Camden with him in the evening; and then the cross-examination follows, in this wise : Question—“ Piad Mr. Armstrong told you that Mr. Hunter was going over with him on Tuesday, also ?” Answer—“ He *545told me on Tuesday morning, early.” Question—“ What did he tell you ?” Answer—“ He said he would not be home that day, on Tuesday evening; he was to have taken his pápers concerning the Davis matter with him, and Hunter would go with him, and he would be back about nine o’clock.” Now this mass of testimony, proving the fact that the deceased did say that the defendant was to accompany him to Camden on the night of the murder, stands in the case absolutely unquestioned either by word or circumstance. These statements may not have been true; Mr. Hunter may not have arranged to go to Camden with him ; but that is not the point; the question was, whether the deceased so asserted; and that, I repeat, I consider was absolutely indisputable, in view of the admittedly legal evidence. The contested declarations, therefore, were mere surplusage; they did, and could do, neither harm nor good to either side. To overturn this judgment, therefore, on this ground, would be, in my judgment, to overturn it on a mere technicality. To-do so would be to contravene the provisions of that wise and valuable statute which has just been recited.
On the whole, therefore, I think it clear that these particular exceptions are not well taken.
The tenth assignment of errors is in these words, viz.: “The court erred in admitting Lydia Graham, wife of Thomas Graham, to be sworn and give testimony in corroboration of the statement and confession of her husband, that he had been guilty of the infamous crime of murder.”
Thomas Graham, the husband of this witness, was the alleged accomplice of the plaintiff in error, and having been called as a witness by the state, had admitted his guilt as the associate of Mr. Hunter in the homicide. Subsequently,.in the progress of the trial, the wife was offered as a witness, and was admitted after objection.-
All that the wife testified to was, that just before the murder Mr. Hunter had called to see her husband, and on one of such occasions had left a card containing a request that the *546husband would meet him at a designated place in the city of Philadelphia.
It appeared in the case that the husband had been separately indicted for this murder, and had not, at the time of the trial, pleaded to the accusation.
This objection was not much pressed on the argument, and it is plain, on all the authorities, that it cannot be sustained. It is altogether settled that the wife is a competent witness, when the husband is not a party in the suit, to testify to facts that merely tend to his crimination, provided the facts proved by her do not manifest that an indictable offence has been committed by him. This was the rule that received the sanction of this court in the case of Ware v. State, reported in 6 Vroom 554.
This exception, I think, should be overruled.
The eleventh and last exception is thus expressed : “ The judgment in this case ought to be reversed because John M. Armstrong, who is alleged to have been murdered by the prisoner, died out of the State of New Jersey and in the State of Pennsylvania, and within the separate territory and exclusive jurisdiction of the said State of Pennsylvania.”
The question thus raised for consideration is one relating entirely to the meaning and effect of one of the statutes of' this state, and it was so treated by the counsel of the plaintiff in error in his argument addressed to this court. For his contention was, that by the rules of the common law, and except for statutory aid, the conditions of the case being a felonious and mortal blow within the territory of this state, and the occurrence of the resulting death beyond the limits of such territory, the criminal act could not be treated and punished as murder within this jurisdiction. It is not necessary that I should either assent to, or controvert, these premises, and for the present I shall proceed upon the.assumption of their truth, and shall regard the inquiry as dependent for solution on the proper interpretation of the act under the rules of statutory exposition. And I may say at once, that in this point of view I have from the first failed to see the least difficulty in the subject. The language of this statute is thi*547s: Where any person shall be feloniously stricken or poisoned upon the sea, or at any place out of the jurisdiction of this state, and shall die of the same stroke or poisoning within the jurisdiction of this state, or where any person shall be feloniously stricken or poisoned within the jurisdiction of this state, and shall die of such stroke or poisoning upon the sea or at any place out of the jurisdiction of this state, in either of said cases,” &c.., jurisdiction is given to the courts of this state to try and punish such murders.
Now it will be at once observed that this clause of this law, interpreted by its own terms, has a meaning perfectly clear and definite. It describes with faultless accuracy of phraseology the place in which the jurisdictional facts are to occur; the mortal blow is to be struck “ within the jurisdiction of this state,” in the one case, or “ upon the sea, or at any place out of the jurisdiction of this state,” in the other; and the same words define the places in which the death is to happen. Why, then, should not this act be understood and enforced according to its plain import ? The only reason which has been suggested is, that when the body of the crime has been committed within the territory of any of the other states of this Union, or in a foreign country, it is contrary to fundamental legal principles for this state to assume a jurisdiction over such offence merely from the fact that the victim of the crime died within such jurisdiction ; and it is therefore argued that the act should receive such a construction as will exclude from its operation such a result. The sense in which it was urged that the terms descriptive of the foreign places in which the homicidal' blow was to occur were to be interpreted was, that they should be taken to indicate only such places as were out of the dominions of every organized government. The argument, then, having reached this point, was turned to practical application by the further contention that, as the terms descriptive of the place of the blow and of the place of the death were the same, that the latter occurrence, as well as the former, must happen outside of the reign of law, and as the death in this case took place within the *548Commonwealth of Pennsylvania, the consequence was that the conjuncture to whicli the statute applied was not present, and therefore the courts of this state were destitute of jurisdiction to try the offence. It will be perceived that the premise of this train of reasoning is, the inference that the-statute, construed according to its terms, leads to an enormity,, that is, to the arrogation by the state of the prerogative of' punishing offenses against the laws of foreign governments.. There can be no doubt that the spirit of a statute will sometimes control its letter, but when the letter is plain, the reason must be most cogent for departing from it. I am unable to perceive on what ground it can be claimed that such reason exists in this case. A claim to jurisdiction over extra-territorial crimes from the fact that the death, resulting from such crimes, occurred within such jurisdiction, has been decided by courts whose decisions are entitled to the highest respect, to-be a legitimate exercise of the powers of government. Such was the result reached, after an elaborate examination of the subject, by the Supreme Court of Massachusetts, in the case of Commonwealth v. Macloon, 101 Mass. 1; and the English statute is held by the courts of that country to give jurisdiction whenever an Englishman has committed a murder, the victim dying within the realm, although the fatal blow has been struck in a foreign country. This doctrine was enforced in Reg. v. Azzopardi, 1 C. & K. 203, and was reaffirmed in a considered judgment, in the case of Reg. v. Lewis, 7 Cox C. C. 277. It is therefore utterly out of the question to concede that a result thus accredited is to be considered so abnormal and monstrous as to raise a conviction that such result is not within the statutory intent, when the words of such statute are plain to that end. I do not overlook the circumstance that there are some expressions used in the opinion read in the case of State v. Carter that may be said to tend in the direction of the opposite view; but it is obvious from the-context and general tenor of the judicial reasoning in that opinion, that the point really attempted to be sustained was *549that the legislature was not invested with the ability to pass .a law to punish foreign murders from the' death of the person slain happening within the jurisdiction of the state. The case itself is no authority, even for such a doctrine, and what was said with reference to this matter was entirely extra-judicial, for the only question presented was, whether the act extended to the crime of manslaughter, and it was decided that it did not. But it is not with this question, or to the right of the legislature to pass a law of the kind referred to, that we are at present concerned ; for no one denies that when the mortal blow, as in this case, has been struck in this stale, .such power exists; the only inquiry is, whether the legislature designed to enact such a statute. I have endeavored to show that its words are of plain import, and that there is .nothing in the effects or consequences of the act by which the force of such words can be limited. I will remark, in conclusion, that if a corroboration of the foregoing view is necessary, it will, I think, be found by looking at the consequences of the statute in question if we adopt the exposition contended for by the counsel of the defendant. That exposition is that it. was not the intention to punish crimes committed within foreign jurisdictions, and that when the statute speaks of any person being “ feloniously stricken or poisoned upon the sea, or at any place out of the jurisdiction of this state,” it is the necessary intendment that all foreign jurisdictions in which regular government prevails, are excepted. It is obvious, therefore, that with respect to the land when we search for .a place within the statutory description, we are confined to desert lauds, or the abodes of barbarous peoples; and with ¿respect to the sea, as every ship, being subject to established law, is excluded by the definition, we have but the waste of waters in which the statutory blow is to be struck or the poison is to be administered. Manifestly it is safe to say this act- was never intended to provide for the punishment of such impossible crimes.' The statute must be read according to its .terms, and in that sense it is applicable to the present case.
*550After full examination of all the points argued, I am of opinion that this judgment should be affirmed.
For affirmance—The Chancellor, Chief Justice, Dalrimple, Depue, Dixon, Knapp, Reed, Scudder, Yan Syckel, Clement, Dodd, Green, Lathrop, Wales. 14.
For reversal—None.